          Case 1:19-cv-02826-KBJ Document 68 Filed 02/02/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


STATE OF CALIFORNIA, et al.,

                        Plaintiffs,

                v.
                                                                  No: 1:19-cv-2826-KBJ and
ELAINE L. CHAO, et al.,                                           consolidated cases

                        Defendants,

COALITION FOR SUSTAINABLE AUTOMOTIVE
REGULATION, et al.,

                        Defendant-Intervenors.

               UNOPPOSED MOTION TO WITHDRAW AS INTERVENORS

        Pursuant to Federal Rule of Civil Procedure 7(b) and Local Civil Rule 7, the Coalition for

Sustainable Automotive Regulation (“Coalition”) and Automotive Regulatory Council, Inc.

(“Council”) 1 (collectively, “Movants”) hereby move to withdraw as Defendant-Intervenors in

these consolidated cases. This motion is made on behalf of the Coalition and Council and is not

made with respect to any other Intervenor or party. Movants’ voluntary withdrawal is appropriate

because there is no direct claim made against Movants in these cases and the withdrawal will not

materially prejudice the rights of the other parties. Movants will bear their own costs.

        Pursuant to Local Civil Rule 7(m), Movants have conferred with counsel for Plaintiffs,

Defendants, and Intervenors. No party objects to Movants’ withdrawal from these cases.




1
        The Council was formerly known as Global Automakers, Inc. See Notice of Name Change, No. 19-cv-
2826 (Jan. 10, 2020), ECF No. 54.
         Case 1:19-cv-02826-KBJ Document 68 Filed 02/02/21 Page 2 of 3




Dated: February 2, 2021                Respectfully submitted,

                                        /s/ Raymond B. Ludwiszewski
                                        RAYMOND B. LUDWISZEWSKI
                                        Bar No. 420540
                                        RACHEL LEVICK CORLEY
                                        Bar No. 102469
                                        GIBSON, DUNN & CRUTCHER LLP
                                        1050 Connecticut Avenue, N.W.
                                        Washington, D.C. 20036
                                        (202) 955-8500
                                        Fax: (202) 467-0539
                                        RLudwiszewski@gibsondunn.com
                                        RCorley@gibsondunn.com

                                        Attorneys for the Coalition for Sustainable
                                        Automotive Regulation and the Automotive
                                        Regulatory Council, Inc.




                                      2
         Case 1:19-cv-02826-KBJ Document 68 Filed 02/02/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that, on this 2nd day of February, 2021, I served a copy of the foregoing

document on all parties through the Court’s CM/ECF system.


                                                /s/ Raymond B. Ludwiszewski
                                                RAYMOND B. LUDWISZEWSKI
                                                Bar No. 420540
                                                GIBSON, DUNN & CRUTCHER LLP
                                                1050 Connecticut Avenue, N.W.
                                                Washington, D.C. 20036
                                                (202) 955-8500
                                                Fax: (202) 467-0539
                                                RLudwiszewski@gibsondunn.com
